Citation Nr: 1200592	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from July 2001 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to an increased rating for service-connected polycystic ovarian disease with infertility has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, and family relations, due to parasuicidal tendencies, depression, impaired impulse control such as unprovoked irritability with periods of domestic violence; difficulty in adapting to stressful circumstances including work or a worklike setting; and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code (DC) 9411 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

April 2006 VA outpatient treatment records include a mental health examination during which the Veteran reported details of her in-service rape.  She said her husband had left her due to her anger problems and abusive behavior but that they had recently reunited.  Since service, she has avoided men, is afraid to leave her house, becomes upset and angry when someone holds her wrists, and suffers nightmares.  She reported worsening anger issues.  She smokes THC to relax and sleeps too much.  Also noted were parasuicidal tendencies and low energy.  Other symptoms include nightmares, avoidance behaviors, hypervigilence, and anger outbursts.  The examiner noted that her speech was mildly increased in rate, rhythm, and volume and her mood was anxious.  She had euthymic affect and fair judgment.

The Veteran had a VA examination in September 2006.  The examiner reviewed the claims file.  She reported depression, anxiety, inability to focus, continual thinking about the rape, decreased self-esteem, nightmares, flashbacks, and decrease in social life and work functioning.  She avoids people and avoids new friendship.  The examiner noted abnormal mood and affect, anxiousness, depression, preoccupation with the rape, irritability, impaired impulse control, and outbursts of anger.  Also noted was difficulty with retention of highly learned materials and remembering to complete tasks.  She was attending school but was having difficulty due to decreased concentration and ability to focus.  The examiner stated that she had moderate psychiatric symptoms that caused occasional difficulty performing activities of daily living, difficulty establishing and maintaining work and social relationships, decrease in work efficiency, and difficulty understanding complex commands.  A GAF of 65 was assigned.

During her hearing before the Decision Review Officer (DRO) in September 2008, she said the rape ruined her sex life and that she does not want her husband to touch her.  She left her job two weeks prior to the hearing because her manager disapproved of her taking time off for counseling appointments and she lost her temper.  She did not have problems with coworkers because she did not talk to them.  She had no friends at school and avoided study groups because they were held at nighttime.  She will not leave her home after dark unless her husband is with her.  She noted daily depression, mood swings, weekly anxiety or panic attacks, memory problems, trust issues, and anger issues, including domestic violence against her husband.  She cannot keep jobs due to her inability to focus and multitask and due to arguments with superiors.  When describing a typical day, she stated that she goes to school and comes home.  She does not shop for food or clothes and avoids the gym.  She said school helps her focus on things other than the rape and that if it were not for her mother and husband, she would have committed suicide.

The Veteran had another VA examination in October 2008.  The examiner reviewed the claims file.  The Veteran reported similar symptoms as reported during her DRO hearing.  She noted that she had become more withdrawn in the last year.  She was unemployed but in school.  The examiner noted abnormal mood and affect, depression, anxiety, abnormal thought processes, preoccupation with the rape and the aftermath, mild to moderate impaired memory, difficulty with retention of highly learned materials, and forgetfulness.  A GAF of 50-55 was assigned, indicating a worsening of her condition since the September 2006 VA examination.  The examiner noted occasional difficulty performing activities of daily living and problems establishing and maintaining work relationships.  He said she has problems with co-workers and supervisors and that her social relationships are diminished.

In a December 2011 statement, the Veteran's representative argued that the VA examinations are inadequate for rating purposes because the examiner's letterhead does not indicate that his certification had expired and because he misstated facts in the examination report.  Her representative noted that the examiner did not specifically indicate review of an April 18, 2006 record and pointed out that the examiner's work had been criticized by this tribunal in a different appellant's decision.  Thus, he argues that the claim should be remanded for a new VA examination.  

The Board disagrees with all of the arguments.  First, the fact that the examiner's certification may have expired is irrelevant to whether the examination report is adequate for rating purposes.  The examiner is trained in the field, he reviewed the claims file, he interviewed the Veteran, and he provided detailed examination reports.  Second, the misstated facts referred to by the representative are not germane to the rating criteria.  While the misstatements could weigh against credibility determinations, since the representative has pointed out and corrected the errors, the Board finds that any such error is harmless.  Third, the examiner stated that he reviewed the medical evidence.  Neither the examiner nor the Board has an obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Finally, what the Board did in a prior decision involving a different appellant regarding this specific examiner's work is not relevant to the current facts before the Board.

In this case, the Board finds that the VA examinations are adequate for rating purposes and that the evidence supports, at most, a 70 percent rating for her service-connected PTSD.  The evidence shows that she has occupational and social impairment with deficiencies in most areas, such as work, school, and family relations, due to parasuicidal tendencies, depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  The evidence does not show symptoms of the severity necessary to cause total occupational and social impairment.

It is important to note that even if the Board accepted the representatives arguments regarding the adequacy of the VA examination, it would not provide a basis to grant this case beyond 70 percent.  Simply stated, the Board finds that the Veteran's own statements provide evidence against a finding of a total occupational and social impairment.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of her service-connected PTSD on her activities of work and daily living.  In the Board's opinion, all aspects of the Veteran's PTSD impairment are adequately encompassed in the 70 percent schedular rating.  The Board finds no unusual aspects of her PTSD disability not addressed in the schedular criteria.

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). The Board further observes that the issue of entitlement to TDIU benefits has been remanded for further consideration.  There is no other evidence of any unusual or exceptional circumstances such as frequent periods of hospitalization related to the service-connected PTSD disability at issue that would take the Veteran's case outside the norm to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted at this time.  See Bagwell v. Brown, 9 Vet. App. 337.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was afforded VA medical examinations as discussed above.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a 70 percent rating for service-connected PTSD is granted.

REMAND

The Board apologizes for the delay but finds that additional development is needed before rendering a decision on this matter.

In December 2011, the Veteran indicated that she is seeking the maximum award for her service-connected disability to include total disability based upon individual unemployability (TDIU).  Her representative has asked VA to consider granting TDIU due to her inability to work.

In the recent case of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded a general medical examination to determine whether it is at least as likely as not (fifty percent or greater) that her service connected disabilities alone, including PTSD, polycystic ovarian disease with infertility and endometriosis, and left shoulder disability, without reference to any non-service connected disabilities, prevent her from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU and obtain updated VA treatment records (if any - not required unless indicated).

2.  Schedule the Veteran for a VA examination.  The claims folder and a copy of this Remand should be provided to the examiner.  The examiner should indicate review of the items in the examination report.

The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected PTSD, polycystic ovarian disease with infertility and endometriosis, and left shoulder disability alone, without reference to any non-service connected disabilities, prevent her from maintaining substantially gainful employment.

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


